Citation Nr: 0624925	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  04-44 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 1, 2004 for 
the addition of the veteran's current wife, [redacted], as his 
dependent spouse.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

This case was previously before the Board in June 2003, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

VA was first notified that the veteran had married his 
current wife, [redacted], no earlier than April 14, 2004.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an effective 
date earlier than May 1, 2004 for the addition of the 
veteran's current wife, [redacted], as his dependent spouse.  
38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. 
§§ 3.401(b)(c), 3.501(d) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  However, the United 
States Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of effective dates.  Because no reasonable 
possibility exists that additional notice or evidence would 
aid in substantiating this claim, any deficiencies of VCAA 
notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  

Analysis

In reaching its determination, the Board has reviewed all the 
evidence in the appellant's claims file, which includes:  his 
contentions, including those raised at a hearing before the 
undersigned Veteran's Law Judge in October 2005, and various 
correspondence between the veteran and the RO.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to the 
veteran's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The veteran in this case seeks an effective date earlier than 
May 1, 2004 for the addition of his current wife, [redacted], as 
his dependent spouse.  In pertinent part, it is argued that, 
inasmuch as the veteran married [redacted] on June [redacted], 1998, she 
should have been added as his dependent spouse effective on 
that date.  

The veteran has been receiving service-connected disability 
compensation at the 30 percent rate since 1969.  Evidence 
shows the veteran married [redacted] in August 1976.  In a letter 
dated in March 1983, the veteran was advised that he should 
promptly report any changes in the number or status of his 
dependents promptly.  In a VA Form 21-0595d (NR), "Social 
Security Number Solicitation" dated on July 29, 1991, the 
veteran reported [redacted] as his current wife.  In an April 
1996 letter, the veteran was advised again that his 
disability compensation included additional benefits for a 
spouse.  He was asked to verify his continued entitlement to 
the additional benefits for dependents, and was advised the 
he is responsible for reporting any changes in the number of 
his dependents.  The veteran completed the form on the 
reverse side of the letter, indicating that [redacted] was his 
current spouse. 

On April 14, 2004, there was received from the veteran VA 
Form 21-0538, "Status of Dependents Questionnaire" dated 
April 12, 2004, which form showed the veteran's spouse as 
[redacted].  According to that form, the veteran married [redacted], 
on June [redacted], 1998.  

In response to the aforementioned correspondence, the RO, in 
correspondence of April 19, 2004, proposed to remove the 
veteran's former wife, [redacted], from his award effective 
August 1, 1991, the last date [redacted] was verified as his 
dependent.  The veteran responded with VA Form 21-686c, 
Declaration of Status of Dependents" dated May 3, 2004, in 
which he indicated that he was divorced from [redacted] on March 
[redacted], 1998.  Based on that information, the veteran was sent a 
letter dated August 5, 2004 advising him that his former 
wife, [redacted], had been removed from his award effective April 
1, 1998, the first day of the month following his divorce.  
In correspondence of August 12, 2004, the veteran was 
additionally advised that his current wife, [redacted], had been 
added to his award effective May 1, 2004.

Pursuant to applicable law and regulation, the effective date 
of discontinuance of additional compensation for a dependent 
spouse in the case of divorce will be the last day of the 
month in which the divorce occurred.  38 U.S.C.A. 
§ 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d) (2005).  
Moreover, the effective date for adding a dependent spouse in 
the case of remarriage is either the first of the month 
following the date of marriage, if the claim is filed within 
one year of the marriage, or the first day of the month 
following the date of claim.  38 U.S.C.A. § 5110(f) (West 
2002); 38 C.F.R. § 3.401 (2005).

In the case at hand, in order to have [redacted] added to the 
veteran's award effective from the first of the month 
following the date of their marriage, the veteran would have 
had to notify VA within a year of the marriage.  
Unfortunately, notice of the veteran's marriage to [redacted] was 
received no earlier April 2004, almost six years following 
the date of their marriage.  Under the circumstances, [redacted] 
could be added to the veteran's award as his dependent spouse 
no earlier than May 1, 2004, the first day of the month 
following notification.

In reaching this determination, the Board sympathizes with 
the veteran's circumstances, but is bound by the laws and 
regulations relating to the issue.  Inasmuch as the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An effective date prior to May 1, 2004 for the addition of 
the veteran's current wife, [redacted], as his dependent spouse, 
is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


